 



EXHIBIT 10.16

TIME SHARING AGREEMENT

This Time Sharing Agreement (this “Agreement”) is made effective as of March 4,
2005 by and between Eli Lilly and Company, an Indiana corporation (“Company”),
and Sidney Taurel (“Executive”).

RECITALS

WHEREAS, Company owns or rightfully possesses and operates three (3) Gulfstream
Aerospace model G-IV civil aircraft bearing United States Registration Numbers
N310EL (S/N 1021), N311EL (S/N 1095) and N312EL (S/N 1105) (individually and
collectively, as the context requires, “the Aircraft” or “Aircraft”); and
WHEREAS, Company employs a fully qualified flight crew to operate the Aircraft;
and
WHEREAS, Executive is Chairman of the Board and Chief Executive Officer of
Company; and
WHEREAS, in order to protect the safety and security of Executive and maximize
his availability to carry out his responsibilities, Company’s Board of Directors
has adopted a policy that generally requires Executive to travel on the Aircraft
for all his air travel, whether on Company business or personal travel; and
WHEREAS, Executive desires to lease the Aircraft from time to time on a
time-sharing basis as defined in Section 91.501(c) (1) of the Federal Aviation
Regulations (“FARs”) when he is required under the Board’s policy to fly on the
Aircraft for personal travel.

NOW, THEREFORE, in consideration of the foregoing, and the other promises
contained herein, the parties, intending to be legally bound hereby, agree as
follows:

1. Company agrees to lease the Aircraft to Executive on a non-exclusive basis
from time to time as mutually agreed between the parties pursuant to the
provisions of FAR 91.501(c)(1) and to provide a fully qualified flight crew for
all operations conducted under this Agreement. This Agreement shall be effective
on the date set forth above and shall remain in effect until terminated by
either party upon ten (10) days prior written notice to the other.

 



--------------------------------------------------------------------------------



 



2. (a) Executive shall pay to Company for each flight conducted under this
Agreement a lease fee (“Lease Fee”) equal to the actual expenses of each
specific flight as authorized by FAR Part 91.501(d) subject to the limitations
set forth in subparagraph 2(b) below. Such actual expenses shall include:



  •   Fuel, oil, lubricants, and other additives;     •   Travel expenses of the
crew, including food, lodging and ground transportation;     •   Hangar and
tie-down costs away from the Aircraft’s base of operation;     •   Insurance
obtained for the specific flight;     •   Landing fees, airport taxes and
similar assessments;     •   Customs, foreign permits, and similar fees directly
related to the flight;     •   In-flight food and beverages;     •   Passenger
ground transportation; and     •   Flight planning and weather contract
services.

(b) Notwithstanding the foregoing, in no event shall Executive be obligated to
pay Company a Lease Fee in excess of the greater of (x) or (y) below, where:



  (x)   equals the applicable subsection (i) or (ii) below:



  (i)   For travel between cities served by regularly scheduled first class
commercial airline service, an amount equal to the published cost of the lowest
first class airfare available to the general public, which will be solicited
within one business day of the date the Executive requests the specific flight,
for the dates traveled multiplied by the number of persons in Executive’s party
for the flight; or     (ii)   For travel between cities served by regularly
scheduled coach or business class, but not first class commercial airline
service, an amount equal to the published cost of the lowest unrestricted coach
(or, if available, business class) airfare available to the general public,
which will be solicited within one business day of the date the Executive
requests the specific flight, for

-2-



--------------------------------------------------------------------------------



 



      the dates traveled multiplied by the number of persons in Executive’s
party for the flight; and



  (y)   equals the amount of income that would be imputed to Executive for the
flight under the applicable Standard Industry Fare Levels as set forth in 26
C.F.R. §1.61-21(g) assuming that Executive did not pay the Lease Fee.

For purposes of the foregoing computation, if a city is not served by regularly
scheduled commercial airline service, the foregoing provisions shall be applied
utilizing a city selected by Company as close as reasonably practicable to the
city without such service. Company’s determination of the Lease Fee shall be
conclusive. Prior to any proposed flight, Company shall provide Executive with
an estimate of the Lease Fee for the particular flight. If Executive proceeds
with the proposed flight, he shall be obligated to pay the Lease Fee. Executive
shall also be responsible to pay, together with any Lease Fee, applicable state
and federal taxes (including, without limitation, federal excise taxes). If
Executive declines the proposed flight, neither Executive nor Company shall have
any further obligation with respect to the proposed flight.

3. Company will pay all expenses related to the operation of the Aircraft when
incurred, and will provide an invoice to Executive for the Lease Fee determined
in accordance with paragraph 2 above within fifteen (15) days after any flight
or flights for the account of Executive. Executive shall pay Company the Lease
Fee, together with applicable taxes, within ten (10) days of receipt of the
invoice.

4. Executive will provide Company with requests for flight time and proposed
flight schedules as far in advance of any given flight as possible, and in any
case, at least two (2) business days in advance of Executive’s planned departure
(unless Company agrees to a shorter notice in a particular case in its
discretion). Requests for flight time shall be in a form, whether written or
oral, mutually convenient to, and agreed upon by the parties. In addition to the
proposed schedules and flight times, Executive shall provide at least the
following information

-3-



--------------------------------------------------------------------------------



 



for each proposed flight prior to scheduled departure as required by the Company
or Company’s flight crew:



  (a)   proposed departure point;     (b)   destination;     (c)   date and time
of flight;     (d)   the number, name, and relationship to the Executive of
anticipated passengers;     (e)   the nature and extent of luggage and/or cargo
to be carried;     (f)   the date and time of return flight, if any; and    
(g)   any other information concerning the proposed flight that may be pertinent
or required by Company or Company’s flight crew.

5. Company shall have final authority over the scheduling of the Aircraft,
provided, however, that Company will use reasonable efforts to accommodate
Executive’s requests and to avoid conflicts in scheduling. It is understood that
Company shall not be obligated to retain or contract for additional flight crew
or maintenance personnel or equipment in order to accommodate Executive’s
schedule requests.

6. Company shall be solely responsible for securing maintenance, preventive
maintenance and required or otherwise necessary inspections on the Aircraft, and
shall take such requirements into account in scheduling the Aircraft. No period
of maintenance, preventative maintenance or inspection shall be delayed or
postponed for the purpose of scheduling the Aircraft, unless said maintenance or
inspection can be safely conducted at a later time in compliance with all
applicable laws and regulations, and within the sound discretion of the pilot in
command. The pilot in command shall have final and complete authority to cancel
any flight for any reason or condition that in his or her judgment would
compromise the safety of the flight.

7. Company shall ensure that for each flight conducted under this Agreement, the
Aircraft will be under the command of a qualified flight crew. All flight
operations by or on behalf of Executive under this Agreement shall be conducted
under Part 91 of the FAR. The Company

-4-



--------------------------------------------------------------------------------



 



shall have and exercise exclusive operational control of the Aircraft during all
phases of all flights under this Agreement, including, without limitation, all
flights during which Executive, and/or his guests, designees, or property are
on-board the Aircraft.

8. In accordance with applicable FARs, the qualified flight crew provided by
Company will exercise all of its duties and responsibilities in regard to the
safety of each flight conducted hereunder. Executive specifically agrees that
the flight crew, in its sole discretion, may terminate any flight, refuse to
commence any flight, or take other action that in the considered judgment of the
pilot in command is necessitated by considerations of safety. No such action of
the pilot in command shall create or support any liability for loss, injury,
damage or delay to Executive or any other person. The parties further agree that
Company shall not be liable for delay or failure to furnish the Aircraft and
crew pursuant to this Agreement for any reason whatsoever.

9. Company will provide such additional insurance coverage as Executive shall
request or require, provided, however, that the cost of such additional
insurance shall be borne by Executive as set forth in paragraph 2.

10. Executive warrants that:



  (a)   He will use the Aircraft for and on account of his own business or
personal use only, and will not use the Aircraft for the purpose of providing
transportation of passengers or cargo in air commerce for compensation or hire;
    (b)   He will refrain from incurring any mechanics or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the Aircraft, whether permissible or impermissible under this Agreement, nor
shall there be any attempt by Executive to convey, mortgage, assign, lease or
any way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft or do anything or take any action that might mature into
such a lien; and     (c)   During the term of this Agreement, he will, and will
cause any passengers in his party to, abide by and conform to all such laws,
governmental and airport orders,

-5-



--------------------------------------------------------------------------------



 



      rules and regulations, as shall from time to time be in effect relating in
any way to the operation and use of the Aircraft by a timesharing lessee.

11. The Company assumes and shall bear the entire risk of loss, theft,
confiscation, damage to, or destruction of the Aircraft. The Company shall
release, indemnify, defend and hold harmless the Executive and his heirs,
executors and personal representatives from and against any and all losses,
liabilities, claims, judgments, damages, fines, penalties, deficiencies and
expenses (including, without limitation, reasonable attorneys fees and expenses)
incurred or suffered by Executive on account of a claim or action made or
instituted by a third person arising out of or resulting from operations of the
Aircraft hereunder and/or any services provided by the Company to Executive
hereunder, except to the extent attributable to the gross negligence or willful
misconduct of Executive or his guests on the Aircraft.

12. For purposes of this Agreement, the permanent base of operation of the
Aircraft shall be Indianapolis International Airport.

13. Executive hereby acknowledges and agrees that all rights of Executive under
this Agreement with respect to the Gulfstream Aerospace model G-IV aircraft
bearing FAA registration number N310EL and manufacturer’s serial number 1021,
are and will be subject and expressly subordinate to the terms and conditions
contained in that certain Aircraft Lease Agreement (S/N 02) (the “Main Lease”)
dated June 3, 2004, between Company and SunTrust Leasing Corporation (the
“Lender”) and the rights of the Lender contained therein. Notwithstanding
anything to the contrary contained herein, this Agreement shall terminate, or be
canceled, at the option of the Lender, upon written notice to Executive upon the
occurrence of an Event of Default (as such term is defined in the Main Lease).

14. Neither this Agreement nor any party’s interest herein shall be assignable
to any other party whatsoever. This Agreement shall inure to the benefit of and
be binding upon the parties hereto, and their respective heirs, representatives
and successors.

-6-



--------------------------------------------------------------------------------



 



15. This Agreement constitutes the entire agreement of the parties with respect
to the time-share of the Aircraft as set forth herein. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Indiana.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

-7-



--------------------------------------------------------------------------------



 



16. TRUTH IN LEASING STATEMENT

THE AIRCRAFT, GULFSTREAM AEROSPACE MODEL G-IV AIRCRAFT, BEARING MANUFACTURER’S
SERIAL NUMBERS 1021, 1095 AND 1105, CURRENTLY REGISTERED WITH THE FEDERAL
AVIATION ADMINISTRATION AS N310EL, N311EL AND N312EL, RESPECTIVELY, HAVE BEEN
MAINTAINED AND INSPECTED UNDER FAR PART 91.409(f)(3) DURING THE 12 MONTH PERIOD
PRECEDING THE DATE OF THIS LEASE.

THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91.409(f)(3) FOR
OPERATIONS TO BE CONDUCTED UNDER THIS LEASE.

ELI LILLY AND COMPANY, AN INDIANA CORPORATION, IS CONSIDERED RESPONSIBLE FOR
OPERATIONAL CONTROL OF ALL AIRCRAFT IDENTIFIED AND TO BE OPERATED UNDER THIS
LEASE. I, THE UNDERSIGNED, DEIRDRE P. CONNELLY, AS SENIOR VICE PRESIDENT OF ELI
LILLY AND COMPANY, CERTIFY THAT IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE
AIRCRAFT FOR OPERATIONS TO BE CONDUCTED UNDER THIS LEASE AND THAT IT UNDERSTANDS
ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

THE ADDRESS OF ELI LILLY AND COMPANY IS LILLY CORPORATE CENTER, INDIANAPOLIS,
INDIANA 46285.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            ELI LILLY AND COMPANY
      By:   /s/ Deirdre P. Connelly                Name:   Deirdre P. Connelly 
      Title:   Senior Vice President              /s/ Sidney Taurel            
SIDNEY TAUREL             

 